Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Boland et al.  
	Boland et al. discloses the following claimed subject matter:
Re-claim 1, 5, 10, a printer, comprising: a system according to any preceding claim; a print head carriage to move a print head comprising a print fluid ejection nozzle through a print zone of the printer; a printable surface disposed outside of the print zone, the print head movable on the print head carriage to a nozzle test position to eject print fluid onto the printable surface (col.3, lines 4-41); an image recording device to record an image of print fluid ejected from the print fluid ejection nozzle and disposed on the printable surface (col.2, lines 49-56); an image processor to analyse the image to provide a value based on a characteristic of the image representative of the print fluid disposed on the printable surface; and a controller to receive the value and assign a nozzle health category to the print 
 	The printing method and system recited in independent claims 1, 10 includes features that are analogous to those recited in independent claim 5. Therefore, argument as stated above is applicable. 

Re-claim 6, 7, wherein the controller is to output a first signal to control movement of the print head to the nozzle test position and output a second signal to initiate the print fluid ejection nozzle to eject print fluid onto the printable surface in the nozzle test position; wherein the printable surface is disposed to a side of the print zone. (col. 4 lines 51-61, col. 7 lines 19-37)

Re-claim 8, wherein the controller is to control movement of the print head to the nozzle test position and the print fluid ejection nozzle to eject print fluid onto the printable surface for each pass of the print head on the print head carriage. (col. 3, lines 6-20, col. 4 lines 28-36)

Re-claim 9, wherein the printable surface comprises a wipe clean surface or a roll of paper moveable to provide a clear printable surface for receiving print fluid ejected from the print fluid ejection nozzle for each excursion of the print head to the nozzle test position. (col. 3, lines 42-46, col. 4 lines 28-35)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-4, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. in view of prior art of record to Anderson et al. (U.S. Application Pub. No. 2017/0050429 A1)
Boland et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the image processor is to determine the value so as to be representative of an amount of print fluid disposed on the printable surface from the print fluid ejection nozzle; wherein the image processor is to convert the value to a binary digit value; and wherein the controller is to assign a first nozzle health category for the binary digit value being 1 and a second nozzle health category for the binary digit value being 0.
Anderson et al. discloses the image processor is to determine the value so as to be representative of an amount of print fluid disposed on the printable surface from the print fluid ejection nozzle; wherein the image processor is to convert the value to a binary digit value; and wherein the controller is to assign a first nozzle health category for the binary digit value being 1 and a second nozzle health category for the binary digit value being 0 (¶ [0022). Since both Boland et al. and Anderson et al.  are in the same field of endeavor of printhead nozzle condition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Anderson et al. teaching in Boland et al. for the purpose of determining whether the condition of the print nozzle is functioning properly.
	
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2019/0160809 A1 to NEEB et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

February 27, 2021